                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SEAN NEREU,                                         Case No. 4:19-cv-07157-KAW
                                   8                    Plaintiff,                           ORDER ON PENDING MOTIONS
                                   9              v.                                         Re: Dkt. Nos. 14, 17
                                  10     THE HERTZ CORPORATION, et al.,
                                  11                    Defendants.

                                  12          On December 2, 2019, Defendants filed a motion to dismiss three causes of action
Northern District of California
 United States District Court




                                  13   contained in the first amended complaint. (Dkt. No. 14.) Plaintiff’s opposition was due on
                                  14   December 16, 2019. Instead of filing an opposition, Plaintiff filed a motion for leave to file a
                                  15   second amended complaint on December 16, 2019. (Dkt. No. 17 at 1.) Therein, Plaintiff contends
                                  16   that he has included additional facts in support of the causes of action that are the subject of the
                                  17   pending motion to dismiss. See id. at 2.
                                  18          Pursuant to the undersigned’s standing order, “[t]he failure of the opposing party to file a
                                  19   memorandum of points and authorities in opposition to any motion shall constitute consent to the
                                  20   granting of the motion.” (Judge Westmore’s General Standing Order ¶ 23.) Accordingly,
                                  21   Defendants’ motion to dismiss is GRANTED as unopposed, and Plaintiff’s first, eleventh, and
                                  22   twelfth causes of action are dismissed, but the dismissal is with leave to amend. Plaintiff shall file
                                  23   the second amended complaint within 7 days of this order.
                                  24          Finally, Plaintiff’s motion for leave to file a second amended complaint is TERMINATED
                                  25   as moot.
                                  26          IT IS SO ORDERED.
                                  27   Dated: December 17, 2019                               __________________________________
                                                                                              KANDIS A. WESTMORE
                                  28                                                          United States Magistrate Judge
